PER CURIAM.
The Circuit Court for Sarasota County had the power to place an equitable lien upon property located in Dade County which property belonged to a non-resident and was specifically described in publication of notice as property being proceeded against in a divorce suit in order to be subjected to the satisfaction of the claim for alimony and child support. Having been shown no reversible error, the decree appealed is affirmed. State of Florida v. Jacksonville, P. & M. R. R. Co., 16 Fla. 708, 722 (1878); Klausner v. Ader, Fla. App.1963, 156 So.2d 193; Webb v. Webb, Fla.App.1963, 156 So.2d 698; Wesner v. O’Brien, 56 Kan. 724, 44 P. 1090, 32 L.R.A. 289 (1896); Benner v. Benner, 63 Ohio St. 220, 58 N.E. 569 (1900); Reed v. Reed, 121 Ohio St. 188, 167 N.E. 684, 64 A.L.R. 1384. See Wagner v. Wagner, 110 U.S. App.D.C. 345, 293 F.2d 533, 538 note 5 (1961); Annotations 10 A.L.R.3d 212.
Affirmed.